George, J.
1. “A judgment overruling a general demurrer to a petition, unless excepted to and reversed, is an adjudication that' the petition sets forth a cause of .action; and the eourt may not by inT direction deprive the plaintiff of the estoppel he is entitled to urge as against the defendant.” Turner v. Willingham, 148 Ga. 274 (2) (96 S. E. 565), and cases cited.
2. The evidence for. the plaintiff tended to sustain the material allegations ' of her petition, and the court erred in granting a nonsuit and dismissing the petition.

Judgment reversed.


All the Justices concur.